Citation Nr: 1127077	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  04-34 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, including as secondary to diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION


The Veteran had active military service from June 1966 to June 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2007 the Board remanded this case for further development.  

In a September 2008 decision, the Board denied the service connection claims for peripheral neuropathy of the upper and lower extremities, including as secondary to diabetes mellitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2010 Memorandum Decision, the Court vacated the Board's decision and remanded the claim for additional consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus.  Upon review of the Court's September 2010 Memorandum Decision, the Board finds that further development is necessary.

In the September 2008 decision, the Board assigned greater weight to a May 2008 VA opinion that did not relate the Veteran's neurological symptoms to service or to his diabetes mellitus, and assigned less weight to a positive November 2001 opinion provided by a private medical provider.  Thus, the Board determined that the Veteran did not have peripheral neuropathy that was due to, or the result of, his service-connected diabetes mellitus, nor was it otherwise related to service.  However, in the September 2010 memorandum decision, the Court found that the Board did not provide a sufficient statement of reasons and bases for the determination.   

In its September 2010 decision, citing McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that the Veteran had a current disability and an indication that the condition might be related to service.  The Court also indicated that it appeared that another VA examination was necessary to adjudicate the appeal.  Thus, in light of the Court's September 2010 decision, the Board finds that the etiology opinions currently of record are inadequate to render a final decision on the merits of both claims.  As such, the Board finds that a VA examination is necessary to determine the etiology of any currently diagnosed peripheral neuropathy of the upper and lower extremities.  As such, this case must unfortunately again be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  After associating with the claims folder any outstanding evidence, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset and etiology of any peripheral neuropathy of the upper and lower extremities.  All indicated studies should be performed, and all findings should be reported in detail.  The claims files should be made available to and reviewed by the examiner.  

The examiner must diagnose any peripheral neuropathy of the upper and lower extremities presently shown.  If neuropathy is not currently shown, the examiner should comment as to whether it is at least as likely as not that the Veteran's pre-2008 diagnoses of peripheral neuropathy had resolved.  

Regardless of whether peripheral neuropathy is currently shown, the examiner must opine as to whether any peripheral neuropathy of the upper and lower extremities found to be present, to include that which was shown prior to 2008, had its onset in service, or is proximately due to, or the result of, his service-connected diabetes mellitus.  

Any opinion should be reconciled with the entire record, to include the November 2001 medical opinion from Barnwell Family Medicine, the December 2003 VA (diabetes mellitus) examination report, the May 2008 VA examination report, and the Veteran's lay report regarding the onset and/or chronicity of his peripheral neuropathy.  

The rationale for all opinions expressed should be set forth in a legible report.

2.  Thereafter, readjudicate the Veteran's service connection claims for peripheral neuropathy of the upper and lower extremities.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

